PER CURIAM.
Bill to remove a cloud cast upon the title to certain property to which complainant claims title as heir at law as not validly claimed under the will of Thos. McGraw, though claimed thereunder by some of the defendants. The cause came on to be heard upon demurrers to the bill, which were sustained, and the bill dismissed bjr the court below.
This court upon full consideration sees no error in the decree below, and is content to affirm upon the opinion of Circuit Justice ITarlan, who heard the case below in connection with District Judge Swan.
Judge BURTON participated in the hearing and decision of this case, while a member of this court.